DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 08/03/2021, is acknowledged.
The Election of Species Requirement of June 9, 2021, is withdrawn, since the claims are free of the prior art.
A review of a structure search using Registry, HCaplus, and Casreact databases of STN for the genus formula (1) of base claim 1 did not retrieve any applicable prior art references.  See “SEARCH 6” in enclosed search notes.
Furthermore, a review of said results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
A review using PALM and PE2E SEARCH Databases by the inventor and assignee/owner names of the instant application did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
All claims have been examined on the merits.
Current Status of 16/908,922
This Office Action is responsive to the amended claim-set of August 3, 2021.
Claims 1-9 have been examined on the merits.  Claims 2-3 and 7-9 are original.  Claims 1 and 4-6 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/908,922, filed 06/23/2020, as a U.S. Non-Provisional patent application, which claims foreign priority to Republic of Korea patent application #:  10-2019-0082765, filed 07/09/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to for containing an extraneous line/marking (see circled):

    PNG
    media_image1.png
    442
    531
    media_image1.png
    Greyscale
 .  
claims 2-9 since these claims refer back to objected claim 1, but do not remedy the rationale underpinning this objection.  This same marking appears in all illustrations of claim 2.
Please remove this mark in ALL claims in which it appears to render moot this objection.
Claim 1 is objected to for containing the limitation “* represents the position linked to Ar2” surrounded by parentheticals (see page 3).  Limitations should not be surrounded by parentheticals.
This is an objection rather than an indefiniteness rejection since claim 1 clearly indicates how Ar2 is supposed to bond to the core of genus formula (1).  However, the objection is made to prompt Applicants to delete the parentheticals.
This objection also applies to claims 2-9 since these claims refer back to objected claim 1, but do not remedy the rationale underpinning this objection.
Applicants are asked to remove the parentheticals surrounding the limitation “* represents the position linked to Ar2”” in claim 1 to render moot the objection.
Claim 6
Claim 6 is objected to for having compounds surrounded by brackets AND the D#~D#:  
    PNG
    media_image2.png
    277
    1238
    media_image2.png
    Greyscale
  and 
    PNG
    media_image3.png
    242
    547
    media_image3.png
    Greyscale
 .  
Applicants are asked to remove the single brackets (note that double brackets are a sign to delete the word or illustration surrounded by double brackets) and the circled (above) D#~D# to render moot this objection.  Please also realize that wavy dash “~” is not permitted to show a range.  If a range is required, then a simple dash (-) is permitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "Dn means that n hydrogen(s) in formula 1 are replaced with deuterium(s)" in the last line of claim 6.  There is insufficient antecedent basis for this limitation in the claim 6 as there are no compounds in claim 6 containing the variable(s) Dn.
As drafted, the disclosure/hint of an embodiment pertaining to Dn renders the metes and bounds of claim 6 undefined (hence rendering claim 6 indefinite) since the artisan does not know how Dn fits into the illustrated species/compounds that clearly have no Dn drawn as substituents.
Applicants need to either add Dn (as illustrations) to some or all of the compounds by drawing in Dn to one or more locale(s) of one or more illustrated compounds OR delete this line from claim 6 to render moot the rejection.  Any claim amendments need to further limit base claim 1 AND find support in the claims and/or disclosure as originally filed.
The next Action can properly be made FINAL if claim amendments lack support to original disclosure or claims and/or if Applicants fail to properly address and render moot this rejection.
Conclusion
Claims 1-5 and 7-9 are objected to for claim informalities (see “Claim Objections” section, above).
Claim 6 is not presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula (1) according to base claim 1, upon which all other claims depend.
The reference LEE (U.S. 2021/0269405 A1), discloses the compound 1-1:  
    PNG
    media_image4.png
    269
    583
    media_image4.png
    Greyscale
 (see 1-1 on page 7), wherein e and f are each 4; R5 and R6 are each H; and Ar1 is unsubstituted phenyl (a C6 aryl).
However, LEE is a close art, and not a prior art reference, since the compound, above, does not contain the 5-ring genus:  
    PNG
    media_image5.png
    350
    321
    media_image5.png
    Greyscale
 as required at Ar2 of instant base claim 1.  
    PNG
    media_image6.png
    185
    187
    media_image6.png
    Greyscale
 of the reference compound is NOT structurally identical to the 
    PNG
    media_image5.png
    350
    321
    media_image5.png
    Greyscale
 required at Ar2 of instant base claim 1.
Furthermore, there is no known motivation (and no known prior art reference providing said rationale) that would permit modifying the teachings of LEE to arrive at the instant claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625